DETAILED ACTION
 	This action is in response to the amendment filed 1/25/2022. 
 	This Corrected Notice of Allowance corrects prior amendments to the specifications. 

Claims 10 and 20 are pending. Claims 1-9, and 11-19 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maithreyi Jaddu on 3/11/2022.




The application has been amended as follows: 
In the specification;
The amendments submitted 4/28/2021 for paragraph 0055 and on 10/27/2020 for paragraphs 0065 and 0078 (which were numbered incorrectly), are replaced with the following two paragraphs;
[0055] The housing 51 includes includes a housing member 151. The housing member 151 includes a housing member 51 a, a housing member 51 b, a housing member 51 c, and a housing member 51 d, and these housing members are arranged in the direction from the end in the second direction W2 to the end in the first direction WI along the central axis C. The housing members each extend in the direction of the central axis C. The housing member 51 c has a larger outer diameter than the housing member 51 b and the housing member 51 di adjacent to the housing member 51 c. In one embodiment, the housing member 51 c may be referred to as first housing part and the housing member 51 d may be referred to as second housing part. 

[0068] As shown, the first circling flow path 62 has a substantially rectangular section. The first circling flow path 62 is defined by a first wall 62 a, a second wall 62 b, a third wall 62 c, and a fourth wall 62 d. In one embodiment, the first wall 62 a, the second wall 62 b, the third wall 62 c, and the fourth wall 62 d of the first circling flow path 62 may be referred to as sectional shape of the first circling flow path 62. The first wall 62 a extends in the direction of the central axis C and has a communication hole connected with the first port 61 a; the second wall 62 b extends from the first wall 62 a in a substantially radial direction; the third wall 62 c is disposed radially inside the first wall 62 a so as to be opposed to the first wall 62 a; and the fourth wall 62 d is disposed on the first direction WI side of the second wall 62 b in the direction of the central axis C so as to be opposed to the second wall 62 b. The third wall 62 c has a cutout formed therein to allow the working fluid to flow radially inward. In the embodiment of the present invention; the first circling flow path 62 is formed such that the dimension LI of the section thereof in the radial direction (the distance Li between the first wall 62 a and the third wall 62 c) is smaller than the dimension L2 of the same in the direction of the central axis C (the distance L2 between the second wall 62 b and the fourth wall 62 d). 



Allowable Subject Matter
Claims 10 and 20 are allowed.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753